UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4754


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

KENNETH WADE REINHOLD,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Terrence W. Boyle, Chief District Judge. (7:19-cr-00003-BO-1)


Submitted: August 25, 2020                                        Decided: August 27, 2020


Before KING and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


G. Alan Dubois, Federal Public Defender, Eric Joseph Brignac, Chief Appellate Attorney,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina, for
Appellant. Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth Wade Reinhold pled guilty to producing child pornography, in violation of

18 U.S.C. § 2251(a), and the district court imposed a sentence of 360 months in prison.

Appellate counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

questioning whether Reinhold’s sentence is substantively reasonable. Reinhold did not file

a pro se supplemental brief despite notice of his right to do so. The Government moves to

dismiss this appeal as barred by the appellate waiver contained in Reinhold’s plea

agreement. For the following reasons, we affirm in part and dismiss in part.

       Appellate counsel questions the reasonableness of Reinhold’s sentence. Where, as

here, the Government seeks to enforce an appeal waiver and the defendant has not alleged

a breach of the plea agreement, we will enforce the waiver if it is valid and the issue raised

on appeal falls within the waiver’s scope. United States v. Dillard, 891 F.3d 151, 156 (4th

Cir. 2018). Reinhold does not contest that he knowingly and intelligently waived his right

to appeal, see United States v. Manigan, 592 F.3d 621, 627 (4th Cir. 2010), and our de

novo review of the plea hearing leads us to conclude that Reinhold’s guilty plea was

knowing and voluntary, and the waiver is valid and enforceable. See United States v.

Cohen, 888 F.3d 667, 678 (4th Cir. 2018) (stating standard of review). Reinhold’s

challenge to the reasonableness of his sentence falls squarely within the waiver’s scope.

We have thoroughly reviewed the record in accordance with Anders and have identified no

potentially meritorious issues that would fall outside the scope of the waiver. Accordingly,

we grant the Government’s motion to dismiss Reinhold’s appeal of his sentence and affirm

the remainder of the district court’s judgment.

                                              2
       This court requires that counsel inform Reinhold, in writing, of the right to petition

the Supreme Court of the United States for further review. If Reinhold requests that a

petition be filed, but counsel believes that such a petition would be frivolous, then counsel

may move in this court for leave to withdraw from representation. Counsel’s motion must

state that a copy thereof was served on Reinhold. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                     DISMISSED IN PART,
                                                                      AFFIRMED IN PART




                                             3